Detailed Action
Response to Amendment
This action is responsive to Applicant’s communication filed on 09/23/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura (US 2007/0232386 A1) in view of Marks et al (US 2020/0090467 A1).
Regarding claim 1, Yoshimura discloses an apparatus to implement a game (Abstract), the apparatus comprising an electronic output device and an electronic input device (Fig. 2), an electronic storage device configured to read a non-transitory computer readable storage medium which stores computer readable instructions (Fig. 3), at least one processing unit connected to the electronic output device, the electronic input device, and the electronic storage device (Fig. 3), the at least one processing unit configured to utilize the electronic storage device to read and execute the computer readable instructions which are programmed to cause the at least one processing unit to provide a paytable comprising a set of static awards not based on a bank amount (¶ [0042])  and a set of dynamic awards based on a bank amount (¶ [0042]), wherein the set of dynamic awards comprises a multiplier which multiplies the amount of banked credits by the multiplier wherein the multiplier is an integer greater than 1 (¶ [0084]: when the player gets a large acorn it may multiply the value of the other acorns by 3 or it may multiply win amounts by any number or in any fashion), provide a paytable (¶ [0042]) comprising a set of static awards not based on a bank amount implement a game (¶ [0042]) which comprises display a credit meter indicating an amount of credits the player possesses and a bank meter indicating the amount of banked credits (Fig. 2), wherein the amount of banked credits is potentially greater than zero and carried over from a prior spin of at least one reel (¶ [0008]: update the sub-credit data to increase the amount of credits by a predetermined amount each time the controller unit decides to provide an amount of credits as a result of the first game), receive a wager from a player deducted from a credit meter (¶ [0039]), spin at least one reel to a random result in response to the wager received (¶ [0038]), determine a payout based on the random result using the paytable (¶ [0042]), award the payout to the bank meter by increasing the amount of banked credits by the payout (Abstract), offer the player an option to exercise a player selected option out of an option set, the option set comprising play the game again (Fig. 5), and take the banked credits which adds the amount of banked credits to the credit meter and resets the amount of banked credits to zero (¶ [0056]: shift all sub-credits to main credits).  Marks suggests—where Yoshimura does not disclose—wherein the set of dynamic awards comprises a bust which resets an amount of banked credits to zero (¶ [0241]: BUST symbols that reset a respective meter to zero when displayed on a respective reel in a base game outcome).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Yoshimura and Marks in order to manage revenue by not allowing the special credits to accumulate excessively.
Regarding claims 2 and 12, Yoshimura discloses wherein the computer readable instructions are further programmed such that after the player exercises the take the banked credits, the player is enabled to play the game again (¶ [0056]). 
Regarding claims 3 and 13, Yoshimura discloses wherein the at least one reel is virtual (¶ [0025]). 
Regarding claims 4 and 14, Marks suggests—where Yoshimura does not disclose—wherein the at least one reel is physical (104A).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Yoshimura and Marks in order to present a classic look to the game.
Regarding claims 5 and 15, although Yoshimura does not disclose the at least one reel consists of exactly one reel, Examiner finds this to be an obvious design choice, since the feature does not apparently solve any stated problem, and that the invention would function equally well with any arbitrary number of reels.
Regarding claims 6 and 16, Marks suggests—where Yoshimura does not disclose—the at least one reel consists of exactly three reels (104A).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Yoshimura and Marks in order to present a classic look to the game. 
Regarding claims 7 and 17, Yoshimura discloses the at least one reel consists of exactly five reels (Fig. 2).
Regarding claims 8 and 18, Yoshimura discloses that the player is enabled to cash out the amount of credits in the credit meter at any time (6b). 
Regarding claims 10 and 20, Yoshimura discloses wherein after the spin at least one reel, a bonus round is implemented to determine the payout (¶ [0045]). 
Claim 11 recites a method comprising substantially the same limitations as those in claim 1 above.  It is accordingly rejected for the same reasons as given supra.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura (US 2007/0232386 A1) in view of Marks and Taylor (US 2007/0026924 A1).
Regarding claims 9 and 19, Taylor suggests—where Yoshimura does not disclose—the player is not allowed to cash out the amount of banked credits (Abstract: special credits may only be rewagered).   It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Yoshimura, Marks and Taylor in order to encourage further play without specific financial reward.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 280-8844.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715